                                         63 Filed 07/07/20
         Case 1:17-cv-06779-WHP Document 64       07/06/20 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, NY 10007




                                                      July 6, 2020

BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Williams v. United States, No. 17 Civ. 6779 (WHP)

Dear Judge Pauley:

        This Office represents the United States in the above-captioned action. I write on behalf
of all parties to request a 60-day extension of current discovery deadlines. While the parties have
taken initial depositions and have several more depositions scheduled during July, the parties are
still working to schedule depositions of certain third parties, including an employee of the Office
of the New York City Medical Examiner, prior to the exchange of expert disclosures.

         The current discovery deadlines are: fact discovery to conclude July 27, 2020; Plaintiff’s
initial expert disclosures due July 7, 2020; Defendant’s initial expert disclosures due July 28, 2020;
and a discovery conference scheduled for August 6, 2020.

       The parties respectfully request the following schedule: fact discovery to conclude
September 25, 2020; Plaintiff’s expert disclosures due September 25, 2020; Defendant’s expert
disclosures due October 16, 2020; expert discovery to conclude November 13, 2020; and a
discovery conference to be scheduled in October or November 2020 at the Court’s convenience.

       This is the parties’ second request for an extension of these discovery deadlines. The
previous request was granted on March 30, 2020.


Application granted. This Court adopts the parties’
proposed schedule. The August 6, 2020 conference is
rescheduled to November 20, 2020 at 12:00 p.m.

Dated: July 7, 2020
       New York, New York
                                         63 Filed 07/07/20
         Case 1:17-cv-06779-WHP Document 64       07/06/20 Page 2 of 2
Page 2 of 2



       I thank the Court for its consideration of this request.

                                                    Respectfully,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney
                                                    Southern District of New York

                                              By: __/s/ Lucas Issacharoff_________
                                                  Lucas Issacharoff
                                                  Assistant United States Attorneys
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel: (212) 637-2737/2746
                                                  Email: Lucas.Issacharoff@usdoj.gov
                                                  Email: Jennifer.Simon@usdoj.gov
